Case: 13-11728    Date Filed: 09/27/2013   Page: 1 of 5


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-11728
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:11-cv-01043-CEH-GJK

TAYLOR DAVID NEEFE,

                                                               Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 27, 2013)

Before DUBINA, HULL and JORDAN, Circuit Judges.

PER CURIAM:

      Appellant Taylor Neefe appeals from the district court’s judgment affirming

the administrative law judge’s (“ALJ”) denial of Neefe’s application for
              Case: 13-11728     Date Filed: 09/27/2013    Page: 2 of 5


Supplemental Security Income (“SSI”), pursuant to 42 U.S.C. § 1383. On appeal,

Neefe argues that the ALJ failed to include any consideration of Neefe’s

limitations in concentration, persistence, or pace in his residual functional capacity

(“RFC”) assessment or in the hypothetical question to the vocational expert.

      We review the ALJ’s decision to determine whether it is supported by

substantial evidence and based on proper legal standards. Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). We must affirm a decision that is

supported by substantial evidence even if the evidence preponderates against the

ALJ’s findings. Id. at 1158-59. “Substantial evidence is more than a scintilla and

is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id. at 1158(quoting Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997)). Moreover, we may not reweigh the evidence or substitute our

judgment for that of the ALJ. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir.

2005). We will reverse where the ALJ fails to apply the correct law or to provide

us with sufficient reasoning to allow us to determine that the proper legal analysis

has been conducted. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064,

1066 (11th Cir. 1994).

      An individual claiming Social Security disability benefits must prove that

she is disabled. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). The Social

Security regulations provide a five-step sequential evaluation process for


                                          2
              Case: 13-11728     Date Filed: 09/27/2013    Page: 3 of 5


determining if a claimant has proven that she is disabled. Id. A claimant must

show that (1) she is not performing substantial gainful activity; (2) she has a severe

impairment; (3) the impairment or combination of impairments meets or equals an

impairment listed in the regulations; or (4) she cannot return to past work; and, if

the ALJ identifies other work, (5) she cannot perform other work based on her age,

education, and experience. 20 C.F.R. § 404.1520; Phillips v. Barnhart, 357 F.3d

1232, 1237 (11th Cir. 2004).

      The ALJ may determine whether the claimant has the ability to adjust to

other work in the national economy by (1) applying the Medical Vocational

Guidelines, or (2) using a vocational expert. Phillips, 357 F.3d at 1239-40. When

the ALJ uses a vocational expert, the ALJ poses hypothetical questions to the

vocational expert to ascertain whether someone with the claimant’s previously-

determined limitations will be able to secure employment in the national economy.

Id. at 1240. “In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180

(11th Cir. 2011) (quoting Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.

2002)).

      In Winschel, we followed the example of many other circuits, and rejected

the argument that an ALJ generally accounts for a claimant’s limitations in


                                          3
              Case: 13-11728     Date Filed: 09/27/2013   Page: 4 of 5


concentration, persistence, and pace by restricting hypothetical questions to simple,

routine tasks or unskilled work. Id. However, we clarified that:

      [W]hen medical evidence demonstrates that a claimant can engage in
      simple, routine tasks or unskilled work despite limitations in
      concentration, persistence, and pace, courts have concluded that
      limiting the hypothetical to include only unskilled work sufficiently
      accounts for such limitations.

Id. at 1180. In Winschel, we highlighted that the ALJ did not indicate that medical

evidence suggested the plaintiff’s ability to work was unaffected by this limitation,

nor did the ALJ otherwise implicitly account for the limitation in the hypothetical

question. Id. at 1181. So, we concluded that, because the ALJ should have

explicitly included Winschel’s moderate limitation in maintaining concentration,

persistence, and pace in the hypothetical question to the vocational expert, the

vocational expert’s testimony was not substantial evidence that supported the

ALJ’s conclusion. Id.

      Unlike Winschel, here the ALJ accounted for Neefe’s limitations in

concentration, persistence, or pace by considering and posing to the vocational

expert that Winschel could perform only simple tasks in a low stress environment

with only limited contact with the public. Since the ALJ determined that the

medical evidence demonstrated that Neefe could engage in simple tasks, despite

moderate limitation in concentration, persistence, and pace, the ALJ sufficiently

accounted for such impairments, implicitly, by limiting the hypothetical that was


                                          4
              Case: 13-11728    Date Filed: 09/27/2013   Page: 5 of 5


posed to the vocational expert to include only simple tasks or unskilled work. See

Winschel, 631 F.3d at 1180. Accordingly, we affirm the district court’s judgment

affirming the ALJ’s denial of SSI benefits.

      AFFIRMED.




                                         5